Case 3:18-cv-01538-RNC Document 60-1 Filed 10/30/19 Page 1 of 4




          EXHIBIT A
        Case 3:18-cv-01538-RNC Document 60-1 Filed 10/30/19 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 MARY REIDT, on behalf of the Frontier                   Civil Action No. 3:18-cv-01538-RNC
 Communications 401(k) Savings Plan and all
 others similarly situated,

                Plaintiff,

        v.

 FRONTIER COMMUNICATIONS CORP.,
 THE RETIREMENT INVESTMENT &
 ADMINISTRATION COMMITTEE AND
 JOHN/JANE DOES 1-10,

                 Defendants.



      PLAINTIFF’S SUPPLEMENTAL BRIEF RESPONDING TO DEFENDANTS’
                   CITATION OF ADDITIONAL AUTHORITY

       Usenko v. MEMC LLC, 926 F.3d 468 (8th Cir. 2019), does not involve a legal claim

comparable to the one that Plaintiff has brought in this case. The plaintiff in Usenko argued that

the defendant fiduciaries should have divested the retirement plan’s holdings in SunEdison stock

because “SunEdison was in poor financial condition and faced poor long-term prospects.” Slip.

Op. at 2, reprinted in ECF No. 59-1, Exh. A (“Slip. Op.”). Unsurprisingly, the Eighth Circuit

found this argument to be foreclosed by Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409

(2014), noting that Dudenhoeffer “embraced the view that a security’s price in an efficient market

reflects all publicly available information and represents the market’s best estimate of its value in

light of its riskiness and the future net income flows that those holding it are likely to receive.”

Usenko, Slip. Op. at 6.

       Defendants’ assertion that “Plaintiff has attempted similar arguments in response to

Defendants’ motion to dismiss in this case” (Def. Br., ECF No. 59, at 2), is wrong. In the very
         Case 3:18-cv-01538-RNC Document 60-1 Filed 10/30/19 Page 3 of 4




portion to Plaintiff’s brief that Defendants cite to support their claim, Plaintiff clearly lays out a

completely different claim than the one advanced in Usenko:

                    Far from precluding Plaintiff’s claim here, Dudenhoeffer supports
            it. Plaintiff is not claiming that “the market is over- or undervaluing”
            Verizon Stock, which is the type of allegation that the Supreme Court found
            to be “implausible” in the case of a publicly-traded stock. To the contrary:
            Precisely because the market price of Verizon stock fully incorporated the
            likelihood that the stock would do well or poorly, there was no reason to
            believe that it would outperform a diversified investment, and a diversified
            investment would have carried less risk. Accordingly, there is no reason
            that a prudent fiduciary would have permitted the Plan to continue offering
            the Verizon Stock Fund as an investment option.

Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to Dismiss, ECF No. 47, at

17. As Plaintiff explained in detail, her Complaint does not allege that the Plan’s single-stock fund

investments were imprudent because the underlying stocks were not likely to do well — a claim

fairly compassed within Dudenhoeffer. Rather, Plaintiff alleges the funds were imprudent because

neither they nor the Plan as a whole were properly diversified, exposing the Plan to uncompensated

concentration risk. Usenko does not address this claim at all. Indeed, the Usenko court expressly

declined to address it, because plaintiff in that case raised it for the first time in his reply brief

before the appellate court. Usenko, Slip Op. at 9, n. 5. Consequently, the Usenko decision is

irrelevant to Plaintiff’s claims in this case.

 DATED: October 30, 2019                          Respectfully submitted,

                                                  /s/ Mark P. Kindall
                                                  Robert A. Izard (ct01601)
                                                  Mark P. Kindall (ct13797)
                                                  Douglas P. Needham (ct29433)
                                                  IZARD, KINDALL & RAABE, LLP
                                                  29 South Main Street, Suite 305
                                                  West Hartford, CT 06107
                                                  (860) 493-6292
                                                  (860) 493-6290 fax
                                                  rizard@ikrlaw.com
                                                  mkindall@ikrlaw.com
                                                  dneedham@ikrlaw.com
                                                 -2-
Case 3:18-cv-01538-RNC Document 60-1 Filed 10/30/19 Page 4 of 4




                              Gregory Y. Porter (to be admitted pro hac vice)
                              Mark G. Boyko (to be admitted pro hac vice)
                              BAILEY & GLASSER LLP
                              1054 31st Street, NW, Suite 230
                              Washington, DC 20007
                              (202) 463-2101
                              (202) 463-2103 fax
                              gporter@baileyglasser.com
                              mboyko@baileyglasser.com


                              Attorneys for Plaintiff




                             -3-
